Citation Nr: 9903716	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; [redacted]; [redacted]


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1971 
and various periods of active duty for training with the 
Montana Army National Guard from 1980 through 1995, including 
the period between April 3, 1987 to April 17, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.


REMAND

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded. 38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach.  Id.  The Court has 
further defined a well-grounded claim as a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  That an injury occurred in service alone is not 
enough; there must be a current disability which resulted 
from that inservice injury or was caused by an in-service 
aggravation of a pre-existing injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

The Board believes that a brief narrative of the veteran's 
medical history is necessary to an understanding of this 
remand.

Factual Background

The veteran had no back problems during his period of active 
service from 1969 to 1971, and he does not so contend.

The veteran's service medical records reflect that the 
medical history dated in May 1980 and signed by the veteran 
indicates that the veteran had a herniated disc in his back 
since September 1979, prior to service in the National Guard.  
In a May 1984 report of medical history, the veteran again 
reported that he was diagnosed with a herniated disc in 
September 1979 and that "conservative treatment and back 
exercises maintain back in asymptomatic condition".

A letter from Chiropractor/Orthopedist S. J. C. dated in May 
1985 stated that the veteran was receiving treatment for a 
severe sprain/strain to his right lower back and requested 
that the veteran refrain from doing any type of sit-ups as 
they aggravate his condition.

A service medical record dated in November 1986 reflects that 
the veteran had been profiled because of a herniated disc 
since September 1979.  

The in-service injury for which the veteran seeks service 
connection occurred during an Army Physical Fitness Test on 
April 3, 1987 while on active duty. 
In essence, the veteran complained of pain, radiation to the 
left lower extremity and numbness after running two miles.  A 
line of duty determination made in July 1987 concluded that 
the back injury was incurred in the line of duty.

Treatment records of David B. H., M.D., dated in February 
1994, indicate that the veteran reported an injury to his low 
back in 1979 and re-injury in 1980 and that he had persistent 
low back and left leg discomfort since that time. 

 In July 1994, the veteran was given a permanent profile due 
to a herniated lumbar disc, which was characterized by the 
Montana Army National Guard (MARG) as being incurred in the 
line of duty.  In March 1995, a MANG Medical Duty Review 
Board recommended that the veteran be discharged from MANG 
for, among other reasons, "a herniated nucleus pulposus 
which is line of duty related"  

When the veteran underwent a VA examination in November 1995, 
he did not report his previous 1979 back injury.  He reported 
that he injured his back doing a physical training run with 
the National Guard and that magnetic resonance imaging (MRI) 
showed he had a herniated nucleus pulposus of L4-L5 and L5-
S1.  These MRI's are not of record.  

At a May 1997 hearing conducted at the RO in Fort Harrison, 
Montana, the veteran denied having done anything other than 
pulled a muscle in his back in 1979.

Analysis

The Board finds the veteran's claim to be well grounded in 
that he evidently incurred an injury to his back while in 
service and has a current back disorder.  
Having determined that the claim is well grounded, the 
statutory duty to assist the veteran in the development of 
his claim now attaches.  38 C.F.R. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence is unclear as to whether the veteran's current 
disability is a result of the 1979 injury, the in-service 
injury incurred in April 1987, or whether the current 
disability was caused by an April 1987 aggravation of the 
1979 injury.  Under the circumstances of this case, the Board 
finds that additional development of the record is required, 
to include providing the veteran with a VA examination.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who have treated him since 1979 for a 
back disability.  The RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
including reports of any magnetic 
resonance image studies which have not 
been previously secured, and associate 
them with the veteran's claims file.  

2. The RO should then schedule the 
veteran for a VA examination by an 
appropriate specialist to determine 
the nature and etiology of any current 
back disorder.  The claims folder must 
be made available to and must be 
reviewed by the examiner. The examiner 
should provide a diagnosis of any 
current back disorder.  Further, the 
examiner must render an opinion as to 
whether it is at least as likely as 
not that any current back disorder was 
incurred in or aggravated by service. 
In particular, the role, if any, which 
the April 1987 back injury plays in 
the veteran's current back pathology 
should be explained.  If the current 
back disability is related solely to 
the preexisting back problem 
identified in the medical records, the 
examiner should specifically state.  
The examiner should also indicate 
agreement or disagreement with the 
1994-95 Montana Army National Guard 
records, which appear to indicate that 
the veteran's back disability is due 
to service.  A complete rationale for 
any opinion expressed must be 
provided.  The report of the 
examination should be associated with 
the veteran's claims folder.

3. The RO should then readjudicate the 
issue of entitlement to service 
connection for back disability.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be 
returned to the Board, if in order.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board is 
required as a matter of law to ensure compliance, and will 
further remand the case to ensure compliance with the remand.  
See Stegall v. West, 11 Vet App 268 (1998).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

